149 F.3d 1186
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.BECK, formerly known as David Wayne Vanderbeck, Appellant,v.Frank WOODS; Dennis Benson; David Crist; Robert Reed; DavidWilmus; Wendel Anderson; Linda Harder; Jose Lopez; MikeSeath; Robert Aufderhar; Dan Paskowitz; Kathy Dodge; WinneyMackey; Dr. Ramos, Appellees.
No. 97-3269.
United States Court of Appeals, Eighth Circuit.
Submitted: April 22, 1998.Filed: April 24, 1998.

Appeal from the United States District Court for the District of Minnesota.
Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Beck appeals the District Court's1 order affirming the magistrate judge's2 denial of pre-trial motions in his 42 U.S.C. § 1983 (1994) action.  We dismiss for lack of jurisdiction.


2
Beck, a Minnesota inmate, sued several prison officials and employees, claiming deprivation of property, threats, retaliation, and deliberate indifference to medical needs.  Beck filed a motion to strike one defendant's answer, a motion for writ of attachment, and a "Motion to Strike Defendant's Opposition/Pleading."  The magistrate judge denied these motions, and the District Court subsequently affirmed.  On appeal to this Court, Beck argues that his motions should have been granted.


3
As Beck is not appealing from a final decision of the District Court, and the order appealed from does not qualify as an appealable interlocutory order, we lack appellate jurisdiction.  See 28 U.S.C. §§ 1291, 1292 (1994); Thomas v. Basham, 931 F.2d 521, 523 (8th Cir.1991) (stating that, generally, appealable order is decision ending litigation on merits and leaving nothing for court to do but execute judgment); United States v. Brakke, 813 F.2d 912, 913 (8th Cir.1987) (per curiam) (noting pretrial orders are not final decisions and are not reviewable).  Accordingly, we dismiss.  We also deny Beck's motion for appointment of counsel as moot.



1
 The Honorable Ann D. Montgomery, United States District Judge for the District of Minnesota


2
 The Honorable Arthur J. Boylan, United States Magistrate Judge for the District of Minnesota